Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment to claims 10 and 19, the objection is withdrawn.
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. The applicant argues on page 7 that the assertion by the Office Action dated 1/14/2022 is inconsistent with a Federal Circuit decision: In re Lowry, 30 F.3d 1579 (Fed. Cir. 1994).  The Examiner respectfully disagrees.  In Lowry, the memory was positively included a functional relationship to the data stored therein because the data included instructions that are to be executed by a processing system, i.e. a computer readable memory.  In In re Lowry:
1. A memory for storing data for access by an application program being executed on a data processing system, comprising: ...
However, in the instant application, claims 1-20 are merely drawn to the memory device within a printing device component, e.g. print cartridge.  The claims as a whole are directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.  The descriptive language of what is stored in the memory and how it may be utilized [i.e. accessible by the printing device to reconstruct a halftone table used in halftone printing by the printing device on page 8 of remarks] is only descriptive language unless proper programming utilizes the stored information [see specification paragraph 0035].  This relationship is not reflected in the claim language. Therefore, the stored data is not provided patentable weight and the 35 USC 102 rejection as provided on 1/14/2022 is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al., (US PgPub 20180013929).
Regarding claim 1: Tang discloses a printing device component comprising: 
a memory device [System 200 includes a memory device 202, which can correspond with memory device 100, for a supply component 204 that can be used with a printing device 206. An example of a printing device supply component 204 is a consumable, or a replaceable element on the printing device 206, such as an ink cartridge, a fuser, a photoreceptor, a toner cartridge, or other element, p0020 – NOTE: "To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969)." The claimed memory is merely serving as a support for data in the form of compressed coefficients and healing parameters.  Accordingly, the data stored on the medium does not patently distinguish the product/memory and as such does not receive patentable weight due to the lack of a functional relationship with the medium – see MPEP 2111.05] comprising: 
	compressed coefficients that, when decompressed by a printing device, form difference entries, wherein a difference entry of the difference entries represents a difference of a value of a corresponding entry of a halftone table and a value of a corresponding entry of a reference table [compressed difference color table 602 stored on the memory device 600 includes bits representative of quantized coefficients 606 from a lossy compression of difference color table. The quantized coefficients 606 of compressed difference color table 602 can be produced at 306. In one example, the quantized coefficients 606 are stored as a binary file, p0054]; and 
healing parameter values specifying a healing process to apply to a reconstructed halftone table produced using the coefficients [memory device 202 includes corrective data 208 corresponding with nodes of a reference table 210 for the printing device 206. In one example, the reference table 210 is stored on a memory device on the printing device 206 that is a separate hardware component from memory device 202. The reference table 210 can be stored with the firmware of the printing device 206. The corrective data 208 includes the compressed difference color table 102 and corrective information 104 of memory device 100 to transform the nodes of the reference table 210 to a reconstructed color table 212 to provide transformations between different color spaces such as from input device-independent colors to printing-device dependent colors, p0020-0021 & p0023], 
wherein the coefficients and the healing parameter values are accessible by the printing device to reconstruct a halftone table used in halftone printing by the printing device [the compressed difference color table is reconstructed to generate an initially reconstructed difference color table ... Upon combination of the reconstructed difference color table and the reference color table, such as in printing device 206, the corrective information can be applied such as by adding the residual values to the nodes at the respective locations to obtain a reconstructed color table having all nodes within the error threshold, p0032-0035].  

Regarding claim 2: Tang discloses the printing device component of claim 1, wherein the memory device further comprises a minimum pulse width modulation (PWM) value for a pixel, and a maximum (PWM) value for a pixel [memory device 202 includes corrective data 208 corresponding with nodes of a reference table 210 for the printing device 206 ... corrective data 208 includes the compressed difference color table 102 and corrective information 104, p0020-0021].  

Regarding claim 3: Tang discloses the printing device component of claim 2, wherein the healing parameter values specify use of one or both of the minimum PWM value and the maximum PWM value by the healing process [memory device 202 includes corrective data 208 corresponding with nodes of a reference table 210 for the printing device 206 ... corrective data 208 includes the compressed difference color table 102 and corrective information 104, p0020-0021].  

Regarding claim 4: Tang discloses the printing device component of claim 1, wherein the healing process specified by the healing parameter values enforces monotonicity in an increase in pulse width modulation (PWM) values for controlling a time of activation of a pixel [memory device 202 includes corrective data 208 corresponding with nodes of a reference table 210 for the printing device 206 ... corrective data 208 includes the compressed difference color table 102 and corrective information 104, p0020-0021].  

Regarding claim 5: Tang discloses the printing device of claim 1, wherein the memory device further comprises geometry information defining a halftone cell [memory device 202 includes corrective data 208 corresponding with nodes of a reference table 210 for the printing device 206 ... corrective data 208 includes the compressed difference color table 102 and corrective information 104, p0020-0021].  

Regarding claim 6: Tang discloses the printing device component of claim 5, wherein the geometry information defining the halftone cell comprises vectors defining the halftone cell [memory device 202 includes corrective data 208 corresponding with nodes of a reference table 210 for the printing device 206 ... corrective data 208 includes the compressed difference color table 102 and corrective information 104, p0020-0021].  

Regarding claim 7: Tang discloses the printing device component of claim 1, wherein the memory device further comprises a scalar to scale the compressed coefficients to produce scaled compressed coefficients [memory device 202 includes corrective data 208 corresponding with nodes of a reference table 210 for the printing device 206 ... corrective data 208 includes the compressed difference color table 102 and corrective information 104, p0020-0021].  

Regarding claim 8: Tang discloses the printing device component of claim 7, wherein the difference entries are formed based on decompression of the scaled compressed coefficients [memory device 202 includes corrective data 208 corresponding with nodes of a reference table 210 for the printing device 206 ... corrective data 208 includes the compressed difference color table 102 and corrective information 104, p0020-0021].  

Regarding claim 9: Tang discloses the printing device component of claim 8, wherein the difference entries are formed based on the decompression that comprises an inverse zigzag process applied to the scaled compressed coefficients [memory device 202 includes corrective data 208 corresponding with nodes of a reference table 210 for the printing device 206 ... corrective data 208 includes the compressed difference color table 102 and corrective information 104 ... three-dimensional zigzag ordering can introduce a large amount of redundancy to the coefficient bit assignment table, and the coefficient bit assignment table can be further compressed with the lossless compression, p0020-0021 & p0028].  

Regarding claim 10: Tang discloses the printing device component of claim 1, wherein the memory device further comprises a coefficient bit assignment table useable to decode the coefficients [memory device 202 includes corrective data 208 corresponding with nodes of a reference table 210 for the printing device 206 ... corrective data 208 includes the compressed difference color table 102 and corrective information 104, p0020-0021]. 

Regarding claim 11: Tang discloses the printing device component of claim 10, wherein the coefficient bit assignment table comprises information related to a number of bits assigned to each of the coefficients [memory device 202 includes corrective data 208 corresponding with nodes of a reference table 210 for the printing device 206 ... corrective data 208 includes the compressed difference color table 102 and corrective information 104, p0020-0021].  

Regarding claim 12: Tang discloses the printing device component of claim 1, wherein the memory device comprises a compressed version of the compressed coefficients and the healing parameter values [memory device 202 includes corrective data 208 corresponding with nodes of a reference table 210 for the printing device 206 ... corrective data 208 includes the compressed difference color table 102 and corrective information 104, p0020-0021].  

Regarding claim 13: Tang discloses the printing device component of claim 12, wherein the compressed version of the compressed coefficients and the healing parameter values is derived based on a lossless compression of the compressed coefficients and the healing parameter values [memory device 202 includes corrective data 208 corresponding with nodes of a reference table 210 for the printing device 206 ... corrective data 208 includes the compressed difference color table 102 and corrective information 104 ... A variety of lossy and lossless compression systems can be employed in method 300. In one example, the lossy compression applied at 306 can be implemented using a discrete cosine transform, or DCT, which expresses a finite sequence of data points in terms of a sum of cosine functions oscillating at different frequencies, although other systems can be employed. DCT compression can be particularly apt for examples in which color tables may be expressed in multiple dimensions, p0020-0021 & p0031].  

Regarding claim 14: Tang discloses the printing device component of claim 1, wherein the compressed coefficients are derived based on a discrete cosine transform (DCT) on the difference entries [A variety of lossy and lossless compression systems can be employed in method 300. In one example, the lossy compression applied at 306 can be implemented using a discrete cosine transform, or DCT, which expresses a finite sequence of data points in terms of a sum of cosine functions oscillating at different frequencies, although other systems can be employed. DCT compression can be particularly apt for examples in which color tables may be expressed in multiple dimensions, p0031].  

Regarding claim 15: Tang discloses a printing device component comprising: a memory device [System 200 includes a memory device 202, which can correspond with memory device 100, for a supply component 204 that can be used with a printing device 206. An example of a printing device supply component 204 is a consumable, or a replaceable element on the printing device 206, such as an ink cartridge, a fuser, a photoreceptor, a toner cartridge, or other element, p0020 – NOTE: "To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969)." The claimed memory is merely serving as a support for data in the form of compressed coefficients and healing parameters.  Accordingly, the data stored on the medium does not patently distinguish the product/memory and as such does not receive patentable weight due to the lack of a functional relationship with the medium – see MPEP 2111.05] comprising: compressed coefficients that, when decompressed by a printing device, form difference entries, wherein a difference entry of the difference entries represents a difference of a value of a corresponding entry of a halftone table and a value of a corresponding entry of a reference table; a minimum pulse width modulation (PWM) value for a pixel, and a maximum PWM value for a pixel; a healing parameter specifying a healing process to apply to a reconstructed halftone table produced using the coefficients, and the healing parameter to specify use of one or both of the minimum PWM value and the maximum PWM value by the healing process, wherein the coefficients, the healing parameter, and one or both of the minimum PWM value and the maximum PWM value are accessible by the printing device to reconstruct a halftone table used in halftone printing by the printing device using a print material.  

Regarding claim 16: Tang discloses the printing device component of claim 15, wherein the healing process specified by the healing parameter enforces monotonicity in an increase in PWM values for controlling a pixel [memory device 202 includes corrective data 208 corresponding with nodes of a reference table 210 for the printing device 206 ... corrective data 208 includes the compressed difference color table 102 and corrective information 104, p0020-0021].  

Regarding claim 17: Tang discloses the printing device of claim 15, wherein the memory device further comprises geometry information defining a halftone cell [memory device 202 includes corrective data 208 corresponding with nodes of a reference table 210 for the printing device 206 ... corrective data 208 includes the compressed difference color table 102 and corrective information 104, p0020-0021].  

Regarding claim 18: Tang discloses a print cartridge comprising: 
a print material reservoir storing a print material [a printing device supply component may corresponding to a component from which consumable printing material may be supplied to a printing device for use thereof. Some examples of a printing device supply component may be referred to as a print cartridge, where a print cartridge may be replaceable and may be a two dimensional or three dimensional print cartridge, p0018]; and 
a memory device [memory device 202 includes corrective data 208 corresponding with nodes of a reference table 210 for the printing device 206 ... corrective data 208 includes the compressed difference color table 102 and corrective information 104, p0020-0021 - NOTE: "To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969)." The claimed memory is merely serving as a support for data in the form of compressed coefficients and healing parameters.  Accordingly, the data stored on the medium does not patently distinguish the product/memory and as such does not receive patentable weight due to the lack of a functional relationship with the medium – see MPEP 2111.05] comprising: compressed coefficients that, when decompressed by a printing device, form difference entries, wherein a difference entry of the difference entries represents a difference of a value of a corresponding entry of a halftone table and a value of a corresponding entry of a reference table; and healing parameter values specifying a healing process to apply to a reconstructed halftone table produced using the coefficients, wherein the coefficients and the healing parameter values are accessible by the printing device to reconstruct a halftone table used in halftone printing by the printing device using the print material.  

Regarding claim 19: Tang discloses the print cartridge of claim 18, wherein the print material comprises a toner or an ink [a printing device supply component may corresponding to a component from which consumable printing material may be supplied to a printing device for use thereof. Some examples of a printing device supply component may be referred to as a print cartridge, where a print cartridge may be replaceable and may be a two dimensional or three dimensional print cartridge ... Examples of print material include ink, toner, gloss, varnish, powders, sealants, colorants, and/or other such materials for printing. For example, a print cartridge may include fluid ink corresponding to at least one color (or two or more colors) in which a printing device may print, p0018].

Regarding claim 20: Tang discloses the print cartridge of claim 18, wherein the memory device further comprises a minimum pulse width modulation (PWM) value for a pixel, and a maximum pulse width modulation (PWM) value for a pixel [memory device 202 includes corrective data 208 corresponding with nodes of a reference table 210 for the printing device 206 ... corrective data 208 includes the compressed difference color table 102 and corrective information 104, p0020-0021].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zaima, US PgPub 20120020680, discloses correcting a halftone image utilizing correctional coefficients.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672